Citation Nr: 1013377	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to September 8, 2009, and an initial disability rating in 
excess of 20 percent, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from May 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for 
bilateral hearing loss with an initial noncompensable (0 
percent) disability rating.

In a September 2009 rating decision, the RO granted a 20 
percent rating for bilateral hearing loss effective September 
8, 2009.  The Veteran has not indicated that the increase 
satisfies his appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  Prior to July 29, 2008, the Veteran's bilateral hearing 
loss disability was manifested by no more than level III 
hearing loss in his right ear and no more than level III 
hearing loss in his left ear.

2.  On July 29, 2008, the Veteran reported an inability to 
understand what he heard and made the same complaint at the 
time of the September 8, 2009 VA examination; bilateral 
hearing loss disability has been manifested by no more than 
level V hearing loss in his right ear and no more than level 
V hearing loss in his left ear.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a 20 percent rating for bilateral hearing loss as of July 29, 
2008 have been met, but not higher.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial compensable disability 
rating prior to September 8, 2009, and an initial disability 
rating in excess of 20 percent, for bilateral hearing loss.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided VCAA notice by letter prior to the 
initial adjudication of his claim.

The Board also notes that service treatment records have been 
obtained, as well as pertinent private medical records.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.

Also, the Court has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran underwent a QTC audiological evaluation in 
November 2007, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 Hertz were 
respectively 50, 60, 65, and 65 on the right; and 50, 60, 65, 
and 65 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 60 dB for each 
ear.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 84 percent in the left 
ear.  The examiner noted that the subjective complaints of 
the Veteran were that he could not hear clearly.

Application of table VI to the November 2007 scores results 
in a Roman numeral designation of III for each ear.  This 
combination, when applied to table VII, results in a 0 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.  

Also, the Veteran's pure tone thresholds at each of the four 
specified frequencies on the November 2007 examination were 
not 55 decibels or more, and the pure tone thresholds were 
not 30 decibels or less at 1000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable for these 
test results.

The Veteran underwent another QTC audiological evaluation on 
September 8, 2009, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 Hertz were 
respectively 60, 55, 60, and 55 on the right; and 55, 55, 55, 
and 60 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 57.5 dB for 
the right ear, and 56.25 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 74 percent 
in the right ear and 72 percent in the left ear.  The 
examiner noted that the Veteran reported that the overall 
functional impairment of his hearing loss disability had to 
have almost everything repeated to him.  The examiner also 
noted that the Veteran was retired, and therefore his hearing 
loss did not affect his occupation, but that the effect on 
his daily activity was that he had difficulty understanding 
words in conversations. 

Application of table VI to the September 8, 2009 scores 
results in a Roman numeral designation of V for each ear.  
This combination, when applied to table VII, results in a 20 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.

The Veteran's pure tone thresholds at each of the four 
specified frequencies on the September 9, 2008 examination 
were 55 decibels or more for each ear.  However, application 
of the provisions of 38 C.F.R. § 4.86 to the score results do 
not result in a higher Roman numeral designation than V for 
either ear.  Thus, the Board will not apply these provisions.

There are no other audiological test results prior to 
September 8, 2009 indicating that the Veteran's hearing loss 
was worse than on the November 2007 QTC examination.  
However, following the November 2007, the Veteran submitted 
his substantive appeal which was received on July 29, 2008.  
He reported that he couldn't understand most of what he 
heard.  There were no similar assertions made prior to that 
statement during the appeal period.  At the September 2009 VA 
examination, he reported that he had to have almost 
everything repeated to him, substantially reporting the same 
symptom of hearing loss as he had in July 2008.  Resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran competently reported a worsening of hearing loss in 
July 2008 that was then reflected at the time of the 
September 2009 examination.  As such, the competent evidence 
supports the grant of a 20 percent rating effective on July 
29, 2008, the date of receipt of the Veteran's statement.  

There is no audiological or other competent evidence 
indicating that the Veteran's hearing loss is worse than the 
September 8, 2009 audiological examination results indicate.  
Thus, an disability rating in excess of 20 percent for 
bilateral hearing loss is not warranted.

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's reports on the QTC 
examinations that he has difficulty understanding words in 
conversations and has to have almost everything repeated to 
him.  The Board does not doubt that the Veteran's disability 
has impacted his ability to engage in conversations.

However, there is no indication in the record that the 
average industrial impairment from his disability would be in 
excess of that contemplated by the assigned ratings, as the 
manifestations of the Veteran's hearing loss disability, 
including difficulty hearing speech, are contemplated by the 
schedular criteria.  In addition, the record reflects that 
the Veteran has not required frequent hospitalizations, and 
there is no indication of marked interference with any 
employment.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.

ORDER

A 20 percent disability rating prior as of July 29, 2008 for 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursements of VA monetary funds.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


